Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 8, the prior art of record fails to teach or fairly suggest the combination of all limitations of claims 1 & 8 that includes “access a sequence of digital images within a temporal window, wherein one or more of the digital images in the sequence of digital images depicts an undesired object; generate a plurality of binary masks corresponding to the sequence of digital images, wherein the binary masks indicate a location of the undesired object in corresponding digital images from the sequence of digital images; extract, utilizing a three-dimensional (3D) encoder of a 3D to two-dimensional (2D) generator, a feature map from each of the digital images in the sequence of digital images; generate, utilizing a temporal fusion layer of the 3D to 2D generator, a temporally- aggregated feature map by combining the feature maps based on the plurality of binary masks; and generate, from the temporally-aggregated feature map utilizing a decoder of the 3D to 2D generator, a target digital image with the undesired object removed."
Regarding dependent claims 2-7 & 9-16, these claims are allowed because of their dependence on independent claims 1 & 8 which has been deemed allowable subject matter above.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over TANG et al. (U.S. Publication 2022/0129682) in view of Pekar et al. (U.S. Publication 2012/0320055)
As to claim 17, TANG discloses a computer-implemented method comprising: accessing a digital image (420, Fig. 4 & [0102] discloses wherein 140 receives digital image 420) within a temporal window, wherein one or more of the digital images in the sequence of digital images depicts an undesired object (See wherein 426 & 428, Fig. 4 discloses human instances to be removed (e.g. unwanted))); determining a binary mask corresponding a digital image (422, Fig. 4 & [0104] discloses defining an object mask defined by respective pixels for each human instance), wherein the binary mask indicate a location of the undesired object in a corresponding digital image (426, Fig. 4 & [0104] discloses generating object masks for each human instance to be removed (e.g. undesired object)); a target digital image with the undesired object removed (404, Fig. 4 & [0095, 0104-0105] discloses generating an inpainted digital image with unwanted human removed);
TANG’s Fig. 4 disclosure embodiment is silent to providing the target digital image for display via a graphical user interface.
However, Tang’s [0104-0105] discloses an example wherein the final inpainted photograph is displayed via a display screen. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANG’s Fig. 4 disclosure embodiment’s disclosure to include the above limitations in order to provide user an opportunity for a visual inspection of said final image.
TANG’s Fig. 4 disclosure embodiment discloses claimed limitations in a singular manner (e.g. TANG discloses singular image with corresponding singular binary mask).
TANG’s Fig. 4 disclosure embodiment is silent to claimed limitations in a plurality situation (e.g. a plurality of images with a plurality of corresponding binary masks). Also, TANG’s Fig. 4 disclosure embodiment is silent to performing a step for generating, based on the sequence of digital images concatenated with the plurality of binary masks.
However, Pekar discloses a plurality of images with a plurality of corresponding binary masks ([0022] discloses generating a probability map for images with good contrast by segmenting via defining binary masks corresponding to image volumes of interest); performing a step for generating, based on the sequence of digital images concatenated with the plurality of binary masks ([0022] discloses wherein the binary masks are merged and aligned for motion disparity for example).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANG’s disclosure to include the above limitations in order to improve accuracy and precision in object segmentation outline detection.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al. (U.S. Publication 2022/0129682) in view of Pekar et al. (U.S. Publication 2012/0320055) as applied above in claim 17, further in view of Eckman et al. (U.S. Publication 2022/0044430)
As to claim 18, TANG in view of Pekar discloses everything as disclosed in claim 17 but is silent to wherein accessing the sequence of digital images within the temporal window is in response to a detected user interaction with the graphical user interface indicating the undesired object displayed within the graphical user interface.
However, Eckman’s [0077] discloses wherein accessing the sequence of digital images within the temporal window is in response to a detected user interaction with the graphical user interface indicating the undesired object displayed within the graphical user interface. (See [0077] wherein manual object selection and predetermined object selection can be completed for selecting objects for removal on a display device)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify TANG in view of Pekar’s disclosure to include the above limitations in order to provide manual and automatic object selection options for objects to be removed. 
As to claim 19, TANG in view of Pekar & Eckman discloses everything as disclosed in claim 18. In addition, Eckman discloses wherein accessing the sequence of digital images within the temporal window is in response to automatically detecting the undesired object moving within a camera viewfinder stream. (See [0077] wherein manual object selection and predetermined object selection can be completed for selecting objects for removal on a display device)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661